THIS PROMISSORY NOTE REPLACES AND SUPERCEDES A PRIOR PROMISSORY NOTE, DATED JUNE
14, 2007 (AS AMENDED), AND SHALL NOT BE CONSTRUED AS A NOVATION OR REPAYMENT AND
REISSUE OF NEW INDEBTEDNESS FOR ANY EXISTING INDEBTEDNESS
 
NOTE
 

$2,100,000 
 June 14, 2007

 
FOR VALUE RECEIVED, the undersigned, SUPERVILLAIN STUDIOS, LLC ("Maker"),
promises to pay to TSC GAMES, INC. (f/k/a SUPERVILLAIN STUDIOS, INC.), having an
address at 3951 South Plaza Drive, Suite 220, Santa Ana, CA 92704 ("Payee"), the
principal sum of TWO MILLION ONE HUNDRED THOUSAND ($2,100,000.00) DOLLARS,
together with interest on the outstanding balance hereof before and after
maturity, at the rate of Five (5%) percent per annum (the "Rate") until this
Note shall have been fully paid, all as hereinafter provided. Interest shall be
payable in arrears on the unpaid balance hereof at the Rate aforesaid,
calculated based on a year of three hundred sixty (360) days but for the actual
number of days elapsed.
 
On the date which is the earlier of (i) December 14, 2008, or (ii) the date of
the consummation by Green Screen Interactive Software, LLC (i.e., Maker's
parent) of a one or more rounds of equity financing such that the aggregate
amount of financing is 531.000.000 or more, Maker shall make a principal payment
in the amount of Two Hundred and Fifty Thousand ($250,000.00) and shah pay to
Payee all then accrued but unpaid interest hereunder.
 
On December 14, 2008 Maker shall make a principal payment in the amount of Two
Hundred and Fifty Thousand ($250,000.00) and shall pay to Payee all then accrued
but unpaid interest hereunder.
 
On September 1, 2009 Maker shall make a principal payment in the amount of Five
Hundred Thousand ($500,000.00) and shall pay to Payee all then accrued but
unpaid interest hereunder.
 
On the Maturity Date (as hereinafter defined), the entire unpaid principal
balance of this Note, together with any accrued and unpaid interest hereon,
shall become due and payable without notice or demand. For purposes hereof, the
term "Maturity Date- shall mean the date which is three (3) years from the date
hereof.
 
All payments hereon shall be applied to expenses as provided herein, interest
and principal in such order as Payee shall. in its discretion, determine. Said
sums shall be payable together with all reasonable costs and expenses related to
collecting this Note and together with all reasonable costs and expenses in any
litigation or controversy arising from or connected with this Note, including
without limitation reasonable attorneys' fees. Said obligation to pay the
reasonable attorneys' fees of the Payee as aforesaid shall exist if proceedings
are instituted or court appearance is made on behalf of the Payee.
 
 
 

--------------------------------------------------------------------------------

 
 
The Maker hereby waives presentment, demand, protest, notice of protest or other
notice or notice of dishonor of any kind.
 
This Note may be prepaid in whole or in part at any time without penalty.
 
MAKER AND PAYEE HEREBY EACH WAIVE THE RIGHT TO TRIAL BY JURY IN AN ACTION,
DEFENSE, COUNTERCLAIM, CROSSCLAIM AND/OR ANY FORM OF PROCEEDING BROUGHT IN
CONNECTION WITH THIS NOTE.
 
THIS NOTE SHALL BE DEEMED TO HAVE BEEN MADE, EXECUTED AND DELIVERED IN THE STATE
OF DEL WARE AND SHALL BE CONSTRUED AND ENFORCED UNDER AND IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE.
 
This Note is secured by a Security Agreement of even date from Maker to Payee
granting a security interest in certain of the assets of Maker.
 
This Note is being made and delivered by Maker to Payee in connection with that
certain Asset Purchase Agreement dated as of June 14. 2007 (the "APA"), among
Payee, as "Seller," Maker, as "Buyer," and others. Pursuant to Section 9.09 of
the APA, Maker is entitled to certain rights of off-set against sums owing by
Maker to Payee hereunder, provided that Maker gives notice of any intention to
offset such sums as required by the APA.
 

  SUPERVILLAIN STUDIOS, LLC

 
By: /s/ Susan Cummings 
Name: Susan Cummings
Title: Manager

 
 
 

--------------------------------------------------------------------------------

 

